—Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered June 26, 1995, convicting him of attempted burglary in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion that were to suppress identification testimony, a statement made by him to police, and physical evidence.
Ordered that the judgment is affirmed.
The hearing court properly denied those branches of the *497defendant’s omnibus motion which were to suppress identification testimony, a statement made by him to police, and physical evidence since there was probable cause for the defendant’s arrest for criminal trespass (see, People v Carrasquillo, 54 NY2d 248, 254; People v McKethan, 225 AD2d 800).
The defendant’s claim that his guilt was not proven by legally sufficient evidence is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Here, the evidence overwhelmingly supported the People’s contention that the rear courtyard to the church where the defendant was discovered was closed to the public at 12:30 a.m. (see, People v Ayuso, 204 AD2d 472). Rosenblatt, J. P., Copertino, Goldstein and Luciano, JJ., concur.